Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/6/2021 have been fully considered. Applicant has argued on the second page of Applicant’s Remark that Fig. 4 shows that the water absorbing material 20 in the form of particles is distributed in the matrix of the organic material layer.  Thus the water absorbing material 20 is directly doped in the organic material layer, and no adhesive material is required to attach the organic material layer.  This argument is respectfully found to be not persuasive because claim 1 recites “wherein at least one of the organic material layers and the barrier layers is doped with a water absorbing material” (MPEP 2145(VI)Arguing limitations that are not claimed).  With respect to Applicant’s argument that adhesive is not required, because of the comprising language of the claim, other layers are not excluded (MPEP 2111.03(I)Comprising).
Applicant has argued on the third page of Applicant’s Remarks that Lee ‘549 only discloses “at least one of more moisture absorbing layer 362 is interposed between inorganic layers 361 and 363” and “if the moisture absorbing layer 362 contains an adhesive material, the moisture absorbing layer 362 may be attached to the inorganic layer 361 using the adhesive material”.  Applicant has also argued on the fourth page of Applicant’s Remarks that Lee ‘549 fails to disclose organic material layers doped with water absorbing material, and that the moisture absorbing layer 362 of Lee ‘549 is configured to absorb moisture penetrating through inorganic layers 361 and 363.  These arguments are respectfully  considered not persuasive because amended claim 1 recites “at least one of the organic material layers and the barrier layers is doped with a water absorbing material”, and therefore the inorganic layer disclosed by Lee ‘549 including a water absorbing material satisfies this recitation, as only one of the organic or the inorganic layers is required to include water absorbing material.  Applicant has also 
              Applicant has argued on the fourth page of Applicant’s Remarks that none of the cited references discloses “at least one of the organic material layers and the barrier layers is doped with a water absorbing material”, and with respect to the dependent claims, the dependent claims are dependent upon the independent claim which recites “at least one of the organic material layers and the barrier layers is doped with a water absorbing material”, the dependent claims are also allowable.  This argument is respectfully found to be not persuasive for the same reasons as stated above with respect to amended claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2007/0196576 A1)(“Kim”) in view of Rajagopalan et al (US 2003/0203614 A1)(“Rajagopalan”) and of Lee et al (US 2009/0289549 A1)(“Lee ‘549”).
Kim discloses 
            A barrier layer 115 (para. 0030)  and  an organic layer 117 which is a resin such as acryl resin (para. 0032)
A main material of the barrier layer includes an oxynitirde Si.sub.xO.sub.yN.sub.z. (para. 0031)
                     Kim is silent with respect to  the organic material layer  including a plurality of organic material layers and Kim is also silent with respect to the organic layers and the barrier layers are alternately stacked and Kim is also silent with respect to main material of the barrier layer includes a mixture of amorphous silicon in the barrier layer  .Kim  is also silent with respect to organic layers doped with water absorbing material.
                       Rajagopalan, in the same field of endeavor of stacked inorganic insulation layers which include silicon and nitrogen in microelectronic devices (Abstract), discloses layers containing amorphous silicon (para.  0040 ) and layers of Si.sub.xO.sub.yN.sub.z (para. 0024) between organic resin layers such as Silk (para. 0066), the organic layers shown in Fig. 2e include layers 408 and 414 (para. 0039), and the inorganic insulation layers include layers 406, 410, 416 (para. 0040).
Lee ‘549 in the same field of endeavor of OLED display with organic and inorganic layers alternately stacked,  Lee also discloses the organic barrier layers, which are for example acrylic or epoxy or other resins (para. 0064),  are doped with water absorbing material (para. 0099), and may include an adhesive material (para. 0099).
                 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Rajagopalan of forming the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the material disclosed by Lee with the device disclosed by Kim  in order to obtain the benefit of increase in life of the OLED display device as disclosed by Lee (Lee, para. 0008 and 0013).
                Kim discloses a flexible substrate, as Kim discloses a plastic substrate 110  (para. 0027 and Fig. 1)  including
            A barrier layer 115 (para. 0030)  and  an organic layer 117 which is a resin such as acryl resin (para. 0032)
A main material of the barrier layer includes an oxynitirde Si.sub.xO.sub.yN.sub.z. (para. 0031)
                     Kim is silent with respect to  the organic material layer  including a plurality of organic material layers and Kim is also silent with respect to the organic layers and the barrier layers are alternately stacked and Kim is also silent with respect to main material of the barrier layer includes a mixture of amorphous silicon in the barrier layer  .
                       Rajagopalan, in the same field of endeavor of stacked inorganic insulation layers which include silicon and nitrogen in microelectronic devices (Abstract), discloses layers containing amorphous silicon (para.  0040 ) and layers of Si.sub.xO.sub.yN.sub.z (para. 0024) between organic resin layers such as Silk (para. 0066), the organic layers shown in Fig. 2e include layers 408 and 414 (para. 0039), and the inorganic insulation layers include layers 406, 410, 416 (para. 0040).
                 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Rajagopalan of forming the inorganic insulation layers stacked around the organic insulation layers with the device disclosed by Kim in order to obtain the benefit of the barrier properties as disclosed by Rajagopalan (para. 0006).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2007/0196576 A1)(“Kim”) in view of Rajagopalan et al (US 2003/0203614 A1)(“Rajagopalan”)  and of Lee ‘549as applied to claim 1 above, and further in view of Makiyama et al (US 2012/0146728 A1)(“Makiyama”).
Kim in view of Rajagopalan and of Lee ‘549 discloses the limitations of claim 1 as stated above.  Kim in view of Rajagopalan and of Lee ‘549 is silent with respect to the recited relationship among the ratios of x, y, and z.
Makiyama discloses relative ranges of x, y, and z that correspond to the recited relationship, as Makiyama discloses x:y:z of 0.32:0.30:0.38 (para. 0137-0138), each within plus or minus 20%, which satisfies the recited relationship.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the ratios disclosed by Makiyama with the device disclosed by Kim in view of Rajagopalan and of Lee ‘549 in order to obtain the benefit in order to avoid dangling bonds as disclosed by Makiyama (Makiyama, para. 0140).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kim et al (US 2007/0196576 A1)(“Kim”) in view of Rajagopalan et al (US 2003/0203614 A1)(“Rjagopalan”)  and of Lee ‘549 as applied to claim 1 above, and further in view of Hiraoka (US 2017/0331041).
                   Kim in view of Rajagopalan and of Lee ‘549 discloses the limitations of claim 1 as stated above.  Rajagopalan discloses layers containing amorphous silicon 0040  and layers of Si.sub.xO.sub.yN.sub.z (para. 0024) between organic resin layers such as Silk (para. 0066), the organic layers shown in Fig. 2e include layers 408 and 414 (para. 0039), and the inorganic insulation layers 
                     Hiraoka, in the same field of endeavor of Si.sub.xO.sub.yN.sub.z barrier layers (para. 0082) in a display (Abstract and para. 0080), discloses a planarizing film 10 (para. 0054 and Fig. 5) which includes insulative organic material (para. 0074).  Hiraoka also discloses sealing layer 17 and sealing resin layer 18 (Fig. 5 and para. 0051), sealing layer 17 being inorganic and sealing layer 18 being organic, for example epoxy or acrylic (para. 0062-0063), and sealing layer 17 may include silicon nitride (para. 0062) and may be Si.sub.xO.sub.yN.sub.z (para. 0082).  Fig. 5 shows the second organic layer 18, which is  a resin layer (para. 0063)  is not greater than the first organic sealing layer 10 (Fig. 5). 
                       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Hiraoka with the device disclosed by Kim in view of Rajagopalan and of Lee ‘549 in order to obtain the benefit of avoiding short circuit as disclosed by Hiraoka (par. 0002 and 0011).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kim et al (US 2007/0196576 A1)(“Kim”) in view of Rajagopalan et al (US 2003/0203614 A1)(“Rajagopalan”)  and of Lee ‘549 and of Hiraoka (US 2017/0331041)  as applied to claim 3 above, and further in view of    Lee (US 2015/0221883 A1)(“Lee ‘883”).
Kim in view of Rajagopalan and of Lee ‘549 and of Hiroaka discloses the limitations of claim 3 as stated above.  Kim in view of Rjagopalan and of Lee ‘549 and of Hiraoka is silent with respect to a second barrier on the second organic material layer used as a carrying surface of the flexible substrate.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lee ‘883 with the device disclosed by Kim in view of Rajagopalan and of Lee ‘549 in order to obtain the benefit disclosed by Lee ‘883 of protection from oxygen and moisture (Lee ‘883, para. 0055).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable  over Kim et al (US 2007/0196576 A1)(“Kim”) in view of Rajagopalan et al (US 2003/0203614 A1)(“Rjagopalan”) and of Lee ‘549 as applied to claim 1 above, and further in view of Hiraoka (US 2017/0331041) as applied to claim 3 above, and further in view of Masuyama et a (US 2016/0141528 A1)(“Masuyama”).
                          Kim in view of   Rajagopalan  and of Lee ‘549and of Hiraoka  discloses  the limitations of claim 3 as stated above.   Kim in view  of Rajagopalan  and of Lee ‘549 and of Hiraoka  is silent with respect to the  recited thickness range. 
                        Masuyama, in the same field of display substrate (para. 0006), discloses thickness of a first barrier layer which is an inorganic barrier layer 12 (para. 0041) and includes a silicon-nitrogen bond (para. 0085) and Masuyama also discloses the thickness in the range of 100 to 500 nm (para. 0041), which overlaps the recited range and therefore the recited range is obvious (MPEP 2144.05).  
                   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the thickness range disclosed by Masuyama with the method disclosed by  Kim in view of Rajagopalan  and of Lee ‘549 and of Hiraoka in order to obtain the benefit of ease of adhesion as disclosed by Masuyama (Masuyama, para. 0041).



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2007/0196576 A1)(“Kim”) in view of Rajagopalan et al (US 2003/0203614 A1)(“Rajagopalan”)  and of Lee ‘549 as applied to claim 1 above, and further in view of Lee et al (US 2009/0289549 A1)(“Lee ‘549”).
Kim in view of Rajagopalan and of Lee ‘549 discloses the limitations of claim 1 as stated above.  Kim in view of Rajagopalan and of Lee ‘549 is silent with respect to organic layers doped with water absorbing material.
Lee ‘549 in the same field of endeavor of OLED display with organic and inorganic layers alternately stacked,  Lee also discloses the organic barrier layers, which are for example acrylic or epoxy or other resins (para. 0064),  are doped with water absorbing material (para. 0099), and may include an adhesive material (para. 0099).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the material disclosed by Lee with the device disclosed by Kim in view of Rajagopalan and of Lee ‘549 in order to obtain the benefit of increase in life of the OLED display device as disclosed by Lee (Lee, para. 0008 and 0013).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2007/0196576 A1)(“Kim”) in view of Rajagopalan et al (US 2003/0203614 A1)(“Rajagopalan”) and of Lee et al (US 2009/0289549 A1)(Lee ‘549”).
                Kim discloses a flexible substrate, as Kim discloses a plastic substrate 110  (para. 0027 and Fig. 1)  including

                     Kim is silent with respect to  the organic material layer  including a plurality of organic material layers and Kim is also silent with respect to the organic layers and the barrier layers are alternately stacked and Kim is also silent with respect to main material of the barrier layer includes a mixture of amorphous silicon in the barrier layer  .
Kim discloses 
            A barrier layer 115 (para. 0030)  and  an organic layer 117 which is a resin such as acryl resin (para. 0032)
A main material of the barrier layer includes an oxynitirde Si.sub.xO.sub.yN.sub.z. (para. 0031)
                     Kim is silent with respect to  the organic material layer  including a plurality of organic material layers and Kim is also silent with respect to the organic layers and the barrier layers are alternately stacked and Kim is also silent with respect to main material of the barrier layer includes a mixture of amorphous silicon in the barrier layer  .Kim  is also silent with respect to organic layers doped with water absorbing material.
                       Rajagopalan, in the same field of endeavor of stacked inorganic insulation layers which include silicon and nitrogen in microelectronic devices (Abstract), discloses layers containing amorphous silicon (para.  0040 ) and layers of Si.sub.xO.sub.yN.sub.z (para. 0024) between organic resin layers such as Silk (para. 0066), the organic layers shown in Fig. 2e include layers 408 and 414 (para. 0039), and the inorganic insulation layers include layers 406, 410, 416 (para. 0040).
Lee ‘549 in the same field of endeavor of OLED display with organic and inorganic layers alternately stacked,  Lee also discloses the organic barrier layers, which are for example acrylic or epoxy 
                 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Rajagopalan of forming the inorganic insulation layers stacked around the organic insulation layers with the device disclosed by Kim in order to obtain the benefit of the barrier properties as disclosed by Rajagopalan (para. 0006).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the material disclosed by Lee with the device disclosed by Kim  in order to obtain the benefit of increase in life of the OLED display device as disclosed by Lee (Lee, para. 0008 and 0013).
                Kim discloses a flexible substrate, as Kim discloses a plastic substrate 110  (para. 0027 and Fig. 1)  including
            A barrier layer 115 (para. 0030)  and  an organic layer 117 which is a resin such as acryl resin (para. 0032)
A main material of the barrier layer includes an oxynitirde Si.sub.xO.sub.yN.sub.z. (para. 0031)
                     Kim is silent with respect to  the organic material layer  including a plurality of organic material layers and Kim is also silent with respect to the organic layers and the barrier layers are alternately stacked and Kim is also silent with respect to main material of the barrier layer includes a mixture of amorphous silicon in the barrier layer  .
                       Rajagopalan, in the same field of endeavor of stacked inorganic insulation layers which include silicon and nitrogen in microelectronic devices (Abstract), discloses layers containing amorphous silicon (para.  0040 ) and layers of Si.sub.xO.sub.yN.sub.z (para. 0024) between organic resin layers such as Silk (para. 0066), the organic layers shown in Fig. 2e include layers 408 and 414 (para. 0039), and the inorganic insulation layers include layers 406, 410, 416 (para. 0040).

                       Rajagopalan, in the same field of endeavor of stacked inorganic insulation layers which include silicon and nitrogen in microelectronic devices (Abstract), discloses layers containing amorphous silicon (para.  0040 ) and layers of Si.sub.xO.sub.yN.sub.z (para. 0024) between organic resin layers such as Silk (para. 0066), the organic layers shown in Fig. 2e include layers 408 and 414 (para. 0039), and the inorganic insulation layers include layers 406, 410, 416 (para. 0040).
                 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Rajagopalan of forming the inorganic insulation layers stacked around the organic insulation layers with the device disclosed by Kim in order to obtain the benefit of the barrier properties as disclosed by Rajagopalan (para. 0006).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2007/0196576 A1)(“Kim”) in view of Rajagopalan et al (US 2003/0203614 A1)(“Rajagopalan”)  and  of Lee et al (US 2009/0289549 A1)(“Lee ‘549”) as applied to claim 7 above , and further in view of  Makiyama et al (US 2012/0146728 A1)(“Makiyama”).
Kim in view of Rajagopalan  and of Lee ‘549 discloses the limitations of cliaim 7 as stated above.   
 Kim in view of Rajagopalan and of Lee ‘459 is  silent with respect to the recited relationship among the ratios of x, y, and z.

                 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the ratios disclosed by Makiyama with the device disclosed by Kim in view of Rajagopalan and of Lee ‘459 in order to obtain the benefit in order to avoid dangling bonds as disclosed by Makiyama (Makiyama, para. 0140).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kim et al (US 2007/0196576 A1)(“Kim”) in view of Rajagopalan et al (US 2003/0203614 A1)(“Rjagopalan”) and of Lee et al (US 2009/0289549 A1)(“Lee ‘549”) as applied to claim 7 above, and further in view of Hiraoka (US 2017/0331041).
                   Kim in view of Rajagopalan and of Lee ‘549 discloses the limitations of claim 7 as stated above.  Rajagopalan discloses layers containing amorphous silicon 0040  and layers of Si.sub.xO.sub.yN.sub.z (para. 0024) between organic resin layers such as Silk (para. 0066), the organic layers shown in Fig. 2e include layers 408 and 414 (para. 0039), and the inorganic insulation layers include layers 406, 410, 416 (para. 0040), as stated above in the rejection of claim 7, and reasons were given above for combining the references.   Kim in view of Rajagopalan and of Lee ‘549 is silent with respect to the recited relative thickness of the second organic material layer being less than or equal to that of the first organic material layer.
                     Hiraoka, in the same field of endeavor of Si.sub.xO.sub.yN.sub.z barrier layers (para. 0082) in a display (Abstract and para. 0080), discloses a planarizing film 10 (para. 0054 and Fig. 5) which includes insulative organic material (para. 0074).  Hiraoka also discloses sealing layer 17 and sealing resin layer 18 
                       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Hiraoka with the device disclosed by Kim in view of Rajagopalan and of Lee ‘549 in order to obtain the benefit of avoiding short circuit as disclosed by Hiraoka (par. 0002 and 0011).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kim et al (US 2007/0196576 A1)(“Kim”) in view of Rajagopalan et al (US 2003/0203614 A1)(“Rajagopalan”) and of Lee et al (US 2009/0289549 A1)(“Lee’549”) and of Hiraoka (US 2017/0331041)  as applied to claim 9 above, and further in view of    Lee (US 2015/0221883 A1)(“Lee ‘883”).
Kim in view of Rajagopalan and of Lee ‘549and of Hiroaka discloses the limitations of claim 9 as stated above.  Kim in view of Rjagopalan and Lee ‘549and of Hiraoka is silent with respect to a second barrier on the second organic material layer used as a carrying surface of the flexible substrate.
Lee ‘883 discloses a buffer layer 112 which is an inorganic layer on the flexible substrate which is an organic layer (para. 0056 and Fig. 10), which is considered a disclosure of an inorganic layer on the organic layer, the inorganic layer material layer is used as a carrying surface of the flexible substrate (Fig. 10). 
              
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable  over  Kim et al (US 2007/0196576 A1)(“Kim”) in view of Rajagopalan et al (US 2003/0203614 A1)(“Rjagopalan”)  and Lee et  as applied to claim 9 above, and further in view of Masuyama et a (US 2016/0141528 A1)(“Masuyama”).
                           Kim in view of   Rajagopalan and Lee ‘549 and of Hiraoka discloses  the limitations of claim 9 as stated above.f Kim in view  of Rajagopalan  and of Lee ‘549 and of Hiraoka is silent with respect to the  recited thickness range. 
                        Masuyama, in the same field of display substrate (para. 0006), discloses thickness of a first barrier layer which is an inorganic barrier layer 12 (para. 0041) and includes a silicon-nitrogen bond (para. 0085) and Masuyama also discloses the thickness in the range of 100 to 500 nm (para. 0041), which overlaps the recited range and therefore the recited range is obvious (MPEP 2144.05).  
                   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the thickness range disclosed by Masuyama with the method disclosed by Lee ‘883 in view lf Kim and of Rajagopalan and of Hiraoka in order to obtain the benefit of ease of adhesion as disclosed by Masuyama (Masuyama, para. 0041).


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0221883 A1)(“Lee ‘883”) in view of   Kim et al (US 2007/0196576 A1)(“Kim”) in view of Rajagopalan et al (US 2003/0203614 A1)(“Rajagopalan”) and of Lee et al (US 2009/0289549 A1)(“Lee ‘549”).
Lee ‘883 discloses a method of manufacturing a flexible substrate (para. 0010), including
Providing a substrate 110 which is a supporting substrate (para. 0044)
Forming a plurality of organic material layers and barrier layers on the substrate , the layer on the substrate is the organic material layer , as Lee discloses the layer 111 is an organic layer (para. 0044), the organic and inorganic layers are alternatingly stacked on the substrate in sequence, as Lee ‘883 discloses forming a multi-stack or organic and inorganic layers which alternate with each other on the 
Lee ‘883 is silent with respect to a material layer of the barrier includes a mixture of amorphous silicon and Si.sub.xO.sub.yN.sub.z, A main material of the barrier layer includes an oxynitirde Si.sub.xO.sub.yN.sub.z. (para. 0031), and Lee ‘883  is also silent with respect to organic layers doped with water absorbing material.
           Kim, in the same field of endeavor of flexible display (Abstract)  and preventing gases or moisture penetration (para. 0030) Kim discloses a flexible substrate, as Kim discloses a plastic substrate 110  (para. 0027 and Fig. 1)  including  a barrier layer 115 (para. 0030)  and  an organic layer 117 which is a resin such as acryl resin (para. 0032)
                       Rajagopalan, in the same field of endeavor of stacked inorganic insulation layers which include silicon and nitrogen in microelectronic devices (Abstract), discloses layers containing amorphous silicon (para.  0040 ) and layers of Si.sub.xO.sub.yN.sub.z (para. 0024) between organic resin layers such as Silk (para. 0066), the organic layers shown in Fig. 2e include layers 408 and 414 (para. 0039), and the inorganic insulation layers include layers 406, 410, 416 (para. 0040).
Lee ‘549 in the same field of endeavor of OLED display with organic and inorganic layers alternately stacked,  Lee also discloses the organic barrier layers, which are for example acrylic or epoxy or other resins (para. 0064),  are doped with water absorbing material (para. 0099), and may include an adhesive material (para. 0099).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the material disclosed by Lee with the device disclosed by Kim  in order to obtain the benefit of a process which results in the ability to form a thin plastic substrate with low production cost as disclosed by Kim (Kim, para. 0006-0007).

                 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the materials disclosed by Kim and the  arrangement disclosed by Rajagopalan of forming the inorganic insulation layers stacked around the organic insulation layers with the device disclosed by Lee ‘883 in order to obtain the benefit of the barrier properties as disclosed by Rajagopalan (Rajagopalan, para. 0006).
                 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a layer with water absorbing material as disclosed by Lee ‘549 in the arrangement disclosed by Lee ‘883 in order to obtain the benefit of effectively protecting against moisture as disclosed by Lee ‘549 (Lee, ‘549, para. 0008). 


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0221883 A1)(“Lee ‘883”) in view of   Kim et al (US 2007/0196576 A1)(“Kim”) in view of Rajagopalan et al (US 2003/0203614 A1)(“Rajagopalan”) and of Lee et al (US 2009/0289549 A1)(“Lee ‘549”) as applied to claim 13 above, and further in view of Makiyama et al (US 2012/0146728 A1)(“Makiyama”).
Lee ‘883 in view of Kim in view of Rajagopalan and L33 ‘549  discloses the limitations of claim 13 as stated above.  Lee ‘883 in view of Kim in view of Rajagopalan and Lee ‘549  is silent with respect to the recited relationship among the ratios of x, y, and z.
Makiyama discloses relative ranges of x, y, and z that correspond to the recited relationship, as Makiyama discloses x:y:z of 0.32:0.30:0.38, each within plus or minus 20%, (para. 0010-0012) which satisfies the recited relationship.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the ratios disclosed by Makiyama with the device disclosed by .


Claims  15-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0221883 A1)(“Lee ‘883”) in view of   Kim et al (US 2007/0196576 A1)(“Kim”) in view of Rajagopalan et al (US 2003/0203614 A1)(“Rajagopalan”)  and of Lee et al (US 2009/0288549 A1)(“Lee ‘549”) as applied to claim 13 above, and further in view of Masuyama et a (US 2016/0141528 A1)(“Masuyama ‘528”).
Lee  ‘883 in view of Kim and of Rajagopalan and of Lee ‘549 discloses the limitations of claim 15 as stated above.  Lee ‘883 in view of Kim and of Rajagopalan and of Lee ‘549 is silent with respect to the recited formation of the layers.
Masuyama discloses forming a first organic material layer 14  on the substrate 10 (Fig. 3 and para. , the layer 14 is organic as Masuyama discloses for example trimethyl  alkoxysilane (para. 0077)
Forming a first barrier layer 16 on the organic material layer (para. 0097)
Forming a second organic 18 material layer on the first barrier layer (para. 0097)
And forming a second barrier 20 layer on the second organic material layer (para. 0097), as the layers 16 and 20 correspond to barrier layers, and the layer 18 is a second organic layer (para. 0097 and Fig. 3).
It would have been obvious to one of ordinary skill in the art to have combined the steps disclosed by Masuyama ‘528 with the arrangement disclosed by Lee ‘883 in view of Kim and of Rajagopalan and of Lee ‘549 because Masuyama ‘528 discloses a method of art recognized suitability for an intended purpose (MPEP 2144.07).

                       Re claim 17:   The combination of   Lee  ‘883 and Kim and  Rajagopalan and Lee ‘549and Masuyama discloses  the recited thickness range, as Masuyama, in the same field of display substrate (para. 0006), discloses thickness of a first barrier layer which is an inorganic barrier layer 12 (para. 0041) and includes a silicon-nitrogen bond (para. 0085) and Masuyama also discloses the thickness in the range of 100 to 500 nm (para. 0041), which overlaps the recited range and therefore the recited range is obvious (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the thickness range disclosed by Masuyama with the method disclosed by Lee ‘883 in view lf Kim and of Rajagopalan in order to obtain the benefit of ease of adhesion as disclosed by Masuyama (Masuyama, para. 0041).



THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895